Citation Nr: 0821657	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  04-40 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic disability manifested by recurrent headaches. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bipolar disorder.  

3.  Entitlement to service connection for post-traumatic 
stress disorder.  

4.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to Agent Orange exposure.  

5.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, claimed as secondary 
to Agent Orange exposure.  

6.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, claimed as secondary 
to Agent Orange exposure.  

7.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, claimed as secondary 
to Agent Orange exposure.  

8.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, claimed as secondary 
to Agent Orange exposure.  

9.  Entitlement to service connection for a skin disorder, 
other than tinea versicolor, claimed as secondary to Agent 
Orange exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his son, J.P., and his friend, N.O.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The veteran had active military service from November 1968 to 
November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.               



In April 2008, while sitting at the RO in San Diego, 
California, the veteran testified at a videoconference 
hearing before the undersigned.  A transcript of the hearing 
is associated with the veteran's claims folder.   


FINDINGS OF FACT

1.  By an October 1980 decision, the Board denied the 
veteran's claim of entitlement to service connection for a 
chronic headache disability.  

2.  In April 2003, the veteran filed an application to reopen 
his claim for service connection for a chronic disability 
manifested by recurrent headaches.

3.  The evidence received since the Board's October 1980 
decision, when considered by itself or in the context of the 
entire record, relates to a fact unestablished by the 
previously available record that is necessary to substantiate 
the claim for service connection for a chronic disability 
manifested by recurrent headaches and raises a reasonable 
possibility of substantiating the claim.     

4.  By a November 1999 rating action, the RO denied the 
veteran's claim of entitlement to service connection for a 
bipolar disorder; the veteran was provided notice of the 
decision and his appellate rights, but did not file a notice 
of disagreement.      

5.  In April 2003, the veteran filed an application to reopen 
his claim for service connection for a bipolar disorder.  

6.  The evidence received since the unappealed November 1999 
decision, when considered by itself or in the context of the 
entire record, does not relate to a fact unestablished by the 
previously available record that is necessary to substantiate 
the claim for service connection for a bipolar disorder.    

7.  The veteran did not have combat duty and the 
preponderance of the evidence is against a current diagnosis 
of post-traumatic stress disorder (PTSD) linked to a claimed 
in-service stressor.

8.  The veteran is not shown to have served in the Republic 
of Vietnam during service and there is no credible or 
competent evidence to confirm his alleged exposure to 
herbicides, to include Agent Orange, while on active duty.   

9.  Diabetes mellitus was not manifested during the veteran's 
active duty service or for many years thereafter; there is no 
competent evidence of record of a nexus between the veteran's 
diabetes mellitus and service, to include claimed in-service 
Agent Orange exposure.   

10.  Peripheral neuropathy of the right upper extremity was 
not manifested during the veteran's active duty service or 
for many years thereafter; there is no competent evidence of 
record of a nexus between the veteran's peripheral neuropathy 
of the right upper extremity and service, to include claimed 
in-service Agent Orange exposure.

11.  Peripheral neuropathy of the left upper extremity was 
not manifested during the veteran's active duty service or 
for many years thereafter; there is no competent evidence of 
record of a nexus between the veteran's peripheral neuropathy 
of the left upper extremity and service, to include claimed 
in-service Agent Orange exposure.

12.  Peripheral neuropathy of the right lower extremity was 
not manifested during the veteran's active duty service or 
for many years thereafter; there is no competent evidence of 
record of a nexus between the veteran's peripheral neuropathy 
of the right lower extremity and service, to include claimed 
in-service Agent Orange exposure.

13.  Peripheral neuropathy of the left lower extremity was 
not manifested during the veteran's active duty service or 
for many years thereafter; there is no competent evidence of 
record of a nexus between the veteran's peripheral neuropathy 
of the left lower extremity and service, to include claimed 
in-service Agent Orange exposure.

14.  A skin disorder (other than the veteran's already 
service-connected tinea versicolor), to include tinea cruris, 
tinea pedis, seborrheic dermatitis, actinic keratoses, 
rosacea, xerosis, and Schaumberg's purpura, was not 
manifested during the veteran's active duty service or for 
many years thereafter; there is no competent evidence of 
record of a nexus between the veteran's skin disorder (other 
than tinea versicolor), to include tinea cruris, tinea pedis, 
seborrheic dermatitis, actinic keratoses, rosacea, xerosis, 
and Schaumberg's purpura, and service, to include claimed in-
service Agent Orange exposure.   


CONCLUSIONS OF LAW

1.  The October 1980 decision, in which the Board denied the 
veteran's claim of entitlement to service connection for a 
chronic headache disability, is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2007).  

2.  New and material evidence has been received to reopen a 
claim for service connection for residuals of a head injury, 
to include headaches.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2007).       

3.  The November 1999 rating action, in which the RO denied 
the veteran's claim of entitlement to service connection for 
a bipolar disorder, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2007).

4.  New and material evidence has not been received to reopen 
a claim for service connection for a bipolar disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).    

5.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2007).       

6.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2007).

7.  Peripheral neuropathy of the right upper extremity was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

8.  Peripheral neuropathy of the left upper extremity was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

9.  Peripheral neuropathy of the right lower extremity was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

10.  Peripheral neuropathy of the left lower extremity was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

11.  A skin disorder (other than tinea versicolor), to 
include tinea cruris, tinea pedis, seborrheic dermatitis, 
actinic keratoses, rosacea, xerosis, and Schaumberg's 
purpura, was not incurred in or aggravated by active service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

As the instant decision reopens the claim for service 
connection for residuals of a head injury, to include 
headaches, there is no requirement to discuss the VCAA with 
respect to this aspect of the veteran's appeal.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2003 and April 2007 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

During the pendency of the veteran's appeal, the Court also 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 9-10.

The Board finds that VA has met these duties with regard to 
the claims adjudicated in this decision.  There is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice provided in 
May 2003 and April 2007 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and that he received notice of the evidence needed to 
substantiate his claims, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  In addition, the April 2007 letter 
informed him about how VA determines effective dates and 
disability ratings, as required by Dingess.    

The April 2007 notification letter also informed the veteran 
of the requirement of submitted new and material evidence to 
reopen a previously denied claim and defined what "new and 
material" evidence was.  The notification letter also 
included an affirmative statement of the evidence, not 
previously of record, needed to reopen his claims.  In regard 
to the veteran's application to reopen a claim for service 
connection for a bipolar disorder, the RO indicated that the 
previous denial of the veteran's claim for service connection 
for a bipolar disorder was based on the fact that the 
veteran's service medical records were negative for any 
complaints of findings of a bipolar disorder, and there was 
no evidence showing onset of bipolar disorder within one year 
after service separation.  According to the RO, to establish 
service connection, evidence needed to be submitted showing 
onset during active duty or within one year after service 
separation, or evidence showing that a current psychiatric 
condition was from disease, injury, or event in service.  
Therefore, the evidence he needed to submit had to relate to 
that fact.  Accordingly, the Board determines that the April 
2007 letter satisfied the Kent requirements by apprising the 
veteran of both the new and material evidence standard as 
well as the information required to substantiate his 
entitlement to the underlying claim.  Kent, 20 Vet. App. at 
9.

The Board further recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in May 2003, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in April 2007, after the decision that is the 
subject of this appeal.  As to any timing deficiency with 
respect to this notice, the Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial and that once an error is 
identified by the Veterans Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the earlier holding of the Veterans Court in 
Sanders that an appellant before the Veterans Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).      

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.  "[A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

In the instant case, any timing deficiency with regard to the 
Pelegrini requirement would not have operated to alter the 
outcome in the instant case where new and material evidence 
has not been submitted to reopen the claim for service 
connection a bipolar disorder, and where the preponderance of 
the evidence is against the claims for service connection for 
PTSD, and service connection for diabetes mellitus, 
peripheral neuropathy of the upper and lower extremities, and 
for a skin disorder, other than tinea versicolor, all claimed 
as secondary to Agent Orange exposure.  Sanders, supra 
(recognizing that "a demonstration that the outcome would 
not have been different in the absence of the error would 
demonstrate that there was no prejudice").  In view of the 
foregoing, the Board cannot conclude that this timing defect 
in Pelegrini notice affected the essential fairness of the 
adjudication, and thus, the presumption of prejudice is 
rebutted.  Sanders, supra.  While the veteran does not have 
the burden of demonstrating prejudice, it is pertinent to 
note that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c ), (d) (setting forth Secretary's various 
duties to claimant).  

As noted above, the RO, in its May 2003 and April 2007 
letters, informed the veteran about VA's duty to assist him 
in obtaining relevant records.  As to any duty to provide a 
medical opinion in regard to the new and material claim, 
according to 38 C.F.R. § 3.159(c )(4)(iii), the duty to 
provide a medical opinion in a claim to reopen a finally 
adjudicated issue, as in this case, applies "only if new and 
material evidence is presented or secured."  38 C.F.R. 
§ 3.159(c)(4)(iii).  Because the Board has determined that 
the veteran has not presented new and material evidence to 
reopen the claims for service connection for a bipolar 
disorder, the RO had no duty to provide a medical opinion.           

In regard to the remaining service connection claims, the 
Board notes that the veteran did not receive a VA examination 
for the purposes of deciding these claims, apparently because 
the RO did not deem such an opinion or examination to be 
"necessary" to render its decision on the claims.  See 38 
U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 3.159(c)(4).  38 
U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4) require 
the Secretary to treat an examination or opinion as being 
necessary to make a decision on a claim if, taking into 
consideration all information and law or medical evidence 
(including statements of the veteran), there is "(1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim."  McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); 
see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 419 
F.3d 1317, 1318 (Fed. Cir. 2005) (discussing provisions of 38 
U.S.C.A. § 5103A(d)); Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing 
provisions of 38 C.F.R. § 3.159(c)(4) and upholding this 
section of the regulation as consistent with 38 U.S.C.A. § 
5103A(d)).  An affirmative answer to these elements results 
in a necessary medical examination or opinion; a negative 
response to any one element means that the Secretary need not 
provide such an examination or solicit such an opinion.  See 
McLendon, supra, 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).

In this case, the veteran did not engage in combat with the 
enemy and he does not have a diagnosis of PTSD specifically 
linked to a verified in-service stressor.  In regard to his 
remaining service connection claims, the veteran's service 
medical records are negative for any complaints or findings 
of diabetes mellitus, peripheral neuropathy of the upper and 
lower extremities, and/or a skin disorder, other than tinea 
versicolor, and there is no evidence of a diagnosis of any of 
the aforementioned disabilities until many years post-
service.  In addition, there is no competent opinion that 
links the veteran's currently diagnosed diabetes mellitus, 
peripheral neuropathy of the upper and lower extremities, and 
a skin disorder, other than tinea versicolor, to his period 
of service.  Moreover, since the veteran did not serve in 
Vietnam, exposure to herbicides is not presumed.  Under these 
circumstances, the Board finds that VA has no duty to provide 
an examination or medical opinion.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4)(2007).  See 
also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).           


II.  New and Material Claims

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303. Service connection may also be granted for 
a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  For certain chronic disorders, including 
organic diseases of the nervous system and psychoses (and 
also diabetes mellitus-see below), service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007). 

The veteran's original claim of entitlement to service 
connection for a chronic headache disability was denied by an 
October 1980 Board decision on the basis that the veteran did 
not manifest findings reflective of a head or brain injury, 
or arthritis of the cervical spine in service; the veteran 
was treated for acute and transitory headache symptoms in 
service; and that the veteran did not have a chronic headache 
disability.  That decision is final.  38 U.S.C.A. § 7104.  
Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied. 38 U.S.C.A. § 
5108.  Because the October 1980 Board decision was the last 
final disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection for a chronic 
disability manifested by recurrent headaches should be 
reopened and re-adjudicated on a de novo basis.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996).

In a November 1999 rating action, the RO denied the veteran's 
original claim of entitlement to service connection for a 
bipolar disorder.  The RO based its decision on the fact that 
there was no evidence of treatment or diagnosis of a bipolar 
disorder during service or within one year of the veteran's 
discharge from service, and that there was no competent 
medical evidence of record which linked the veteran's current 
bipolar disorder to his period of active service.  The 
veteran was provided notice of the decision and of his 
appellate rights.  He did not file a notice of disagreement.  
Therefore, the November 1999 rating decision became final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103 (2007).  Nevertheless, as stated above, a 
claim will be reopened in the event that new and material 
evidence is presented.  38 U.S.C.A. § 5108.  Because the 
November 1999 rating action was the last final disallowance, 
the Board must review all of the evidence submitted since 
that action to determine whether the veteran's claim for 
service connection for a bipolar disorder should be reopened 
and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 
273.

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Chronic Disability Manifested by Recurrent Headaches

The evidence of record at the time of the October 1980 Board 
decision consisted of the veteran's service medical records, 
VA examination reports dated in January 1973, July 1974, 
August 1974, October 1975, August 1976, and September 1977, a 
private medical statement from M.A., M.D., dated in July 
1977, and hearing testimony.  

The veteran's service medical records show that in May 1969, 
the veteran was treated for sinus congestion and headaches.  
In July 1969, he was rendered medical attention for a sore 
throat with a productive cough and head congestion.  The 
veteran was additionally treated in March 1970 for a sore 
throat, chest pain, coughing, and a runny nose.  In August 
1970, he was seen with complaints of a head cold, sore 
throat, and headaches.  The impression was probable 
sinusitis, with possible sore throat due to nasal drainage.  
He was rendered medical care in September 1970 after he 
injured his right ankle when he jumped off a 15-foot ledge.  
The veteran was subsequently diagnosed with a right ankle 
sprain.  In October 1970, he complained of chronic head 
stuffiness, frontal headaches, and a family history of 
allergies.  Examination of the nose disclosed that the mucosa 
was boggy.  In November 1970, it was reported that the 
veteran had chronic sinus congestion.  The provisional 
diagnosis was chronic allergic sinusitis.  

Additional service medical records show that, in a December 
1970 examination, the veteran had complaints of ear, nose, 
and throat trouble.  He denied any history of a head injury.  
The veteran's head, face, neck, and scalp, and nose and 
sinuses, were clinically evaluated as "normal."  He was 
clinically evaluated as "normal" for neurologic purposes.  
In January 1971, it was reported that the veteran had fallen 
from a helicopter in December 1970 and had sustained a 
nondisplaced fracture of the posterior malleolus (ankle).  
Later in January 1971, the veteran was treated for complaints 
of sinus problems, red throat, and productive cough.  The 
impression was of an upper respiratory infection.  In 
December 1971, the veteran was treated for complaints of 
headaches and foot pain.  According to the veteran, x-ray 
studies had shown that his sinuses were clear.  When seen at 
a service medical facility in July 1972, the veteran 
complained of a sore throat, dry nasal passages, and clogged 
sinuses.  In September 1972, he had complaints of a sore 
neck.  In October 1972, the veteran underwent a discharge 
examination.  At that time, the veteran's head, face, neck, 
and scalp, and nose and sinuses, were clinically evaluated as 
"normal."  He was clinically evaluated as "normal" for 
neurologic purposes.      

In January 1973, the veteran underwent a VA examination.  At 
that time, he stated that he experienced severe headaches.  
The pertinent diagnosis was posterior and frontal headaches 
by history.  In relation to the examination, the veteran had 
x-rays taken of his skull and he also underwent an 
electroencephalogram.  The x-rays were reported to be within 
normal limits.  The electroencephalogram was interpreted as 
showing diffuse dysrhythmia, Grade I. 

By a February 1973 rating action, the RO granted service 
connection for the residuals of a right ankle fracture with 
traumatic arthritis.  

A VA examination was conducted in July 1974.  At that time, 
the veteran stated that he had headaches.  X-ray studies of 
the veteran's skull and a static brain scan were interpreted 
as being within normal limits.  

In August 1974, the veteran underwent a VA examination.  At 
that time, he complained of suboccipital headaches which 
radiated bilaterally around the entire head to the frontal 
areas.  By way of clinical history, it was indicated that the 
veteran had experienced such headaches for many years.  
Reportedly, the headaches had increased in intensity and 
frequency after he was injured in an accident in 1970 when he 
slipped and fell from a helicopter.  The impression was 
muscle contraction headaches (tension headaches).  The 
examining physician indicated that it was possible that the 
veteran's injury had in some way aggravated the pre-existing 
headaches, but that that was difficult to determine and it 
was doubtful that the trauma had contributed in a major way, 
if at all.  X-rays taken in July 1974 of the veteran's skull 
were reported to be normal.  

A VA examination was conducted in October 1975.  At that 
time, the examiner stated that while the veteran was in the 
military, he apparently jumped out of a helicopter and 
sustained a fracture of the right ankle and also sustained an 
injury in the cervical region.  Later, the veteran developed 
a headache, although he was not treated for a headache.  
After the veteran was discharged, his headache was continuous 
and required constant treatment with analgesics.  There was 
no evidence of any blackouts or seizures.  Following the 
neurological evaluation, the diagnosis was that there were no 
objective neurological or orthopedic findings, and that the 
veteran had a history of a cervical injury with complaints of 
chronic headaches.    

In August 1976, the veteran underwent a VA examination.  At 
that time, he stated that he had headaches involving the back 
of his neck and head.  The veteran noted that during service, 
he fell from a parked helicopter and hurt his neck, right 
ankle, and right foot.  Following the physical examination, 
the pertinent diagnosis was history of headaches as residuals 
of trauma to neck, subjective findings only.   

In a private medical statement from M.A., M.D., dated in July 
1977, Dr. A. stated that the veteran had numerous complaints, 
including neck pain with posterior headaches.  Following a 
physical examination, Dr. A. diagnosed the veteran with left 
suboccipital neuralgia secondary to neck injury of October 
1970 and to traumatic arthritis; and headaches or occipital 
head pain from suboccipital neuralgia.  Dr. A. opined that 
the aforementioned problems were a direct result of injuries 
sustained in the fall from the helicopter in October 1970.  
According to Dr. A., the most significant sequelae were the 
suboccipital neuralgia which caused the veteran's headaches, 
neck pain, and radiating pain to the shoulders, arms, and 
chest, and the shattered medial sesamoid bone under the head 
of the first metatarsal.   

A VA examination was conducted in September 1977.  At that 
time, the veteran noted that he experienced posterior 
headaches.  Following the physical examination, the examiner 
stated that the veteran was status post injury to the 
shoulders, neck, and head, by history.     

In March 1980, the veteran testified at a hearing.  At that 
time, he stated that during service, he broke his right ankle 
and injured his back and neck in a fall from a helicopter.  
According to the veteran, following the accident, he began to 
experience headaches which increased in severity thereafter.  

Evidence received subsequent to the October 1980 Board 
decision consists of VA Medical Center (VAMC) outpatient 
treatment records, dated from February 1978 to October 1987, 
a medical statement from W.J., M.D., Environmental Physician 
at the Jerry L. Pettis VAMC in Loma Linda, California, 
received in April 2003, a letter from the veteran's mother, 
dated in November 2004, and hearing testimony.    

VAMC outpatient treatment records, dated from February 1978 
to October 1987, reflect that in January 1978, the veteran 
stated that he had frequent severe headaches.  The records 
also show that in March 1978, the veteran was hospitalized 
for an unrelated disorder.  It was noted that in 1970, the 
veteran slipped and fell from a helicopter and fractured his 
right ankle.  Following the accident, he developed neck pain 
problems.  He was later treated for a variety of problems, 
including chronic headaches.  In October 1985, the veteran 
stated that approximately 12 years ago, he fell from a 
helicopter and subsequently experienced chronic headaches.  
According to the veteran, he took medication for his 
headaches.  In September 1987, the veteran stated that he had 
"extreme" headaches.  The diagnosis was headaches.  

Private medical records show that from June 1984 to July 
1986, the veteran underwent intermittent physical therapy.  
In July 1985, it was noted that the veteran had complaints of 
persistent neck pain and "post-headaches."

In a letter from W.J., M.D., Environmental Physician at the 
Jerry L. Pettis VAMC, received in April 2003, Dr. J. stated 
that the veteran had recently participated in an Agent Orange 
Registry examination (even though the veteran did not serve 
in Vietnam).  According to Dr. J., the veteran's examination 
revealed that he had a history of chronic headaches.  

In a letter dated in November 2004, the veteran's mother 
stated that to her knowledge, the veteran did not have 
headaches prior to his entry into the military.  According to 
the veteran's mother, after the veteran suffered an in-
service fall from a helicopter, he started to complain of 
headaches.  

In April 2008, the veteran testified, via a video conference, 
before the undersigned Board member.  At that time, he stated 
that during service, he was an avionics electrician and 
radioman for CH-46 helicopters.  The veteran indicated that 
on one occasion when he was working on a helicopter, he 
slipped and fell 18 feet and broke his ankle.  He reported 
that he also hurt his shoulders, back, and neck.  According 
to the veteran, while he was receiving subsequent treatment 
for his ankle, he told his treating doctors that he was 
experiencing headaches.  The veteran stated that the doctors 
never addressed his headaches.  He indicated that after his 
discharge, he continued to experience chronic headaches.  

                                                       
Discussion

In the instant case, the veteran contends that he currently 
has a chronic disability manifested by recurrent headaches 
that originated during his military service or is otherwise 
related to his period of active duty.  Specifically, he 
states that during service, he fell from a helicopter and 
injured his right ankle and neck.  According to the veteran, 
following the accident, he developed headaches.  He maintains 
that after his discharge, he continued to experience chronic 
headaches.  In this regard, lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  While the veteran does not have medical 
expertise to diagnose such an underlying disease or 
disability manifested by headaches, he is competent to report 
what comes to him through his senses, to include experiencing 
headaches. 

In regard to the November 2004 lay statement from the 
veteran's mother, to the extent that such statement is 
offered to establish that the veteran has a chronic 
disability manifested by recurrent headaches that is related 
to his period of service, specifically to his claimed in-
service accident when he fell from a helicopter, as a lay 
person, without medical expertise, the veteran's mother is 
not qualified to offer evidence that requires medical 
knowledge such as a diagnosis or opinion as to the cause of a 
disability.  Espiritu, 2 Vet. App. at 492; Grottveit, 5 Vet. 
App. at 92-93. However, this lay evidence does support the 
veteran's claim that he had an in-service head injury and has 
had headaches ever since; it lends some support to continuity 
of symptomatology.  38 C.F.R. § 3.303(c); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994).

The Board observes that in regard to the evidence submitted 
subsequent to the October 1980 Board decision, VAMC 
outpatient treatment records, dated from February 1978 to 
October 1987, private medical records, dated from June 1984 
to July 1986, and VA medical statement from Dr. W.J., 
received in April 2003, are "new" in that they were not of 
record at the time of the October 1980 Board decision.  
However, the Board concludes that the aforementioned evidence 
is not "material" because it does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a chronic disability manifested by 
recurrent headaches.  Rather, it merely confirms that the 
veteran continues to experience headaches, without offering 
any indication of a causal link or nexus between the 
veteran's period of military service and his current 
headaches.    

In this case, the specified basis for the original October 
1980 disallowance of the veteran's claim for service 
connection for a chronic headache disability was that there 
was no evidence of record showing that the veteran had a 
disability manifested by recurrent headaches that was 
incurred in or aggravated by the veteran's military service.  
The Board stated that the headache manifestations exhibited 
in service were acute and transitory in nature and not 
reflective of a separate chronic headache disability.  
According to the Board, the veteran's initial in-service 
headache complaints were related to sinus and cold 
manifestations.  In addition, although the veteran maintained 
that he had suffered an in-service head injury when he fell 
from a helicopter, the Board indicated that there was no 
evidence of significant head or brain trauma or injury in 
service.  Although the veteran's service medical records show 
that in December 1970, the veteran fell from a helicopter and 
injured his right ankle, the records do not show that at the 
time of the accident, the veteran injured his neck or head.  
However, medical records dated during the years immediately 
after service show that the veteran underwent several 
examinations to evaluate headaches and an apparent head 
injury.  Significantly these evaluations included several 
skull X-ray series and a CT scan.  

The Board finds that the aforementioned lay evidence 
submitted subsequent to the October 1980 Board decision, when 
considered with the medical evidence dated during the 1970s 
reflecting headaches that were believed by at least one 
clinician to be traumatic in origin, suggests a nexus between 
post-service headaches and a head injury during service.  
Therefore, the aforementioned evidence is new and material.

The Board finds that some of the evidence added to the record 
since the Board's October 1980 decision, in the context of 
all the evidence, both old and new, is competent evidence 
suggesting a nexus between service and a post-service chronic 
disability manifested by recurrent headaches.  The additional 
evidence in question is new and material evidence within the 
meaning of the cited legal authority, sufficient to reopen 
the veteran's claim for service connection for a chronic 
disability manifested by recurrent headaches.   

Bipolar Disorder

The evidence of record at the time of the November 1999 
rating action consisted of the veteran's service medical 
records, the veteran's personnel records, VAMC outpatient and 
inpatient treatment records, dated from February 1986 to 
October 1987, and from December 1997 to February 1999, and a 
VA medical statement from L.L., M.D., dated in October 1999,     

The veteran's personnel records show that the veteran was 
absent without leave (AWOL) from August 8, 1970 to August 10, 
1970, and that from August 10, 1970 to August 17, 1970, he 
was in the San Bernadino County Jail.  The records reflect 
that he was once again AWOL from August 11, 1971 to October 
4, 1971, and from March 27, 1972 to April 7, 1972.  According 
to the records, from January 22, 1972 to January 26, 1972, 
the veteran was in the Orange County Jail.  

The veteran's service medical records are negative for any 
complaints or findings of a psychiatric disorder, to include 
a bipolar disorder.  The records show that in October 1972, 
the veteran underwent a discharge examination.  At that time, 
he was clinically evaluated as "normal" for psychiatric 
purposes.     

VAMC outpatient and inpatient treatment records, dated from 
February 1986 to October 1987, show that in October 1987, the 
veteran stated that he wanted to see a psychiatrist for 
depression.  At that time, he was diagnosed with depression.  
In October 1987, the veteran was also hospitalized for three 
days for mixed substance abuse.  Upon admission, it was 
reported that the veteran had a history of alcohol 
dependency, amphetamine and marijuana abuse, and a history of 
a bipolar disorder.  At the time of the veteran's discharge, 
the pertinent diagnosis was organic delusional syndrome 
secondary to amphetamine abuse.   

VAMC outpatient treatment records, dated from December 1997 
to February 1999, show intermittent treatment for the 
veteran's bipolar disorder.    

In a VA medical statement from L.L., M.D., dated in October 
1999, Dr. L. stated that the veteran had been receiving 
treatment at the Jerry L. Pettis VAMC since December 1987 for 
bipolar disorder and amphetamine dependence.  The veteran had 
been diagnosed with a bipolar disorder in October 1987 and 
was placed on Lithium with excellent results.  Dr. L. 
indicated that a VA doctor had given the veteran medication 
within the first year of discharge from the military for 
treatment of what was clearly a mood disorder.  According to 
Dr. L., the veteran's symptomatlogy at that time included 
labile affect, rapid thoughts, insomnia, irritable mood and 
poor concentration.  Dr. L. noted that the veteran had seen a 
psychiatrist during service for behavioral/disciplinary 
problems that were clearly due to early, unrecognized bipolar 
disorder.  Dr. L. stated that the veteran had threatened the 
life of a sergeant over a television channel and he failed to 
appear for duty 13 times.  According to Dr. L., "with what 
[could] only be seen as manic grandiosity," the veteran then 
demanded a special Court Martial.  At that point, he was 
labile, crying, experiencing racing thoughts, had poor 
concentration and feelings of grandiosity, had extreme 
psychomotor agitation, and was irritable.  Dr. L. indicated 
that the veteran displayed no signs of a personality disorder 
and that his history of substance abuse, in retrospect, was 
clearly an attempt to self medicate his untreated bipolar 
disorder.  The assessment was the following: (Axis I) bipolar 
euthymic amphetamine dependence since 1987, (Axis III) 
diabetes mellitus, hypertension, and (Axis V) Global 
Assessment of Functioning (GAF) score of 65/70.  

Evidence received subsequent to the unappealed November 1999 
decision consists of private medical records, dated from 
April 2001 to August 2003, a VA medical statement from Dr. 
W.J., received by the RO in April 2003, a VA medical 
statement from W.R.S., MFT, dated in April 2003, VAMC 
outpatient treatment records, dated from January 2003 to 
April 2007, and hearing testimony.    

Private medical records, dated from April 2001 to August 
2003, show that on numerous occasions, it was noted that the 
veteran had a bipolar disorder.   

In a VA medical statement from Dr. W.J., received by the RO 
in April 2003, Dr. J. stated that the veteran's Agent Orange 
Registry examination revealed that the veteran had a bipolar 
disorder.  

In a VA medical statement from W.R.S., MFT, dated in April 
2003, Mr. S. stated that the veteran had been receiving 
treatment in the behavioral medicine department for bipolar 
disorder and alcoholism since 1992.  According to Mr. S., the 
veteran had been maintaining his sobriety for more than 15 
years without a relapse, and that he was currently taking a 
number of psychoactive medicines for his bipolar disorder.  
Mr. S. noted that the veteran attended weekly dual diagnosis 
support meetings.  

VAMC outpatient treatment records, dated from January 2003 to 
April 2007, show intermittent for the veteran's diagnosed 
bipolar disorder.  

In the veteran's April 2008 videoconference hearing, the 
veteran testified that he started having symptoms of his 
bipolar disorder during service.  He stated that he would 
start crying for a few days with no reason and that he had 
mood swings.  According to the veteran, he was not diagnosed 
with a bipolar disorder until the 1980's.      

                                                     
Discussion

In the instant case, the veteran contends that his currently 
diagnosed bipolar disorder began in service or is otherwise 
related to his military service.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno, 6 Vet. App. at465; see also Falzone, 8 Vet. App. at 
398, 405.  However, when the determinative issues involve a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu, 2 Vet. App. at 492.  The evidence does 
not show that the veteran possesses medical expertise and it 
is not contended otherwise.  Therefore, as a layman, the 
veteran is not qualified to offer a medical opinion regarding 
the etiology of his condition, and his assertions cannot 
serve as a basis to reopen the claim for service connection 
for major depression.  See Moray, 5 Vet. App. at 211, 214.  
Moreover, his contention that his currently diagnosed bipolar 
disorder was related to his period of active military 
service, is cumulative of his previous contention at the time 
of his prior claim, and therefore, is not new and material.

The Board observes that in regard to the evidence submitted 
subsequent to the March 2003 rating action, the private 
medical records, dated from April 2001 to August 2003, a VA 
medical statement from Dr. W.J., received by the RO in April 
2003, a VA medical statement from W.R.S., MFT, dated in April 
2003, and the VAMC outpatient treatment records, dated from 
January 2003 to April 2007, are "new" in that they were not 
of record at the time of the November 1999 rating action.  
However, the Board concludes that the aforementioned evidence 
is not "material" because it does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a bipolar disorder.  Rather, it merely 
confirms that the veteran continues to be treated for a 
bipolar disorder, without offering any indication of a causal 
link or nexus between the veteran's period of military 
service and his current bipolar disorder.   

In this case, the specified basis for the original November 
1999 disallowance of the veteran's claim for service 
connection for a bipolar disorder was that there was no 
evidence of record showing that the veteran's bipolar 
disorder was incurred in or aggravated by the veteran's 
military service.  The aforementioned evidence submitted 
subsequent to the November 1999 rating decision does not 
address or contradict this reasoning.  The evidence does not 
address whether the veteran's currently diagnosed bipolar 
disorder was incurred in or aggravated by service, nor does 
it suggest a nexus between current bipolar disorder and any 
incident of active duty.  Therefore, the aforementioned 
evidence is not material.  

The Board finds that the evidence added to the record since 
the RO's November 1999 decision, either by itself or in the 
context of all the evidence, both old and new, is not new and 
material evidence within the meaning of the cited legal 
authority, sufficient to reopen the veteran's claim for 
service connection for a bipolar disorder.  


III.  Service Connection Claims

A.  Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

For certain chronic disorders, including psychoses, diabetes 
mellitus, and organic diseases of the nervous system, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

B.  Post-Traumatic Stress Disorder

Factual Background

The veteran's service medical records are negative for any 
complaints or findings of a psychiatric disorder, to include 
PTSD.  The records show that in October 1972, the veteran 
underwent a discharge examination.  At that time, he was 
clinically evaluated as "normal" for psychiatric purposes.  

In a VA medical statement from Dr. W.J., received by the RO 
in April 2003, Dr. J. stated that the veteran's Agent Orange 
Registry examination revealed that the veteran had PTSD.  

In the veteran's April 2008 videoconference hearing, the 
veteran testified that he first developed symptoms of PTSD in 
1969 or 1970, after his in-service accident when he fell from 
a helicopter and injured his ankle and neck.  He stated that 
after his accident, he started having manic type of attacks 
and got into fights in the barracks.  The veteran indicated 
that he started to act "totally different" and had to go to 
"office hours."  He noted that he had demanded that he have 
a special court martial rather than "office hours."  
According to the veteran, he was first diagnosed with PTSD at 
the time of his Agent Orange Registry examination.  The 
veteran reported that he had flashbacks and nightmares of the 
in-service incident.      

Analysis

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.1259(a); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); See Cohen 
v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen, 10 Vet. 
App. at 128; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post- 
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.

In this case, the veteran's stressor must be independently 
verified because his personnel records do not document combat 
service, nor does the veteran contend that he engaged in 
combat with the enemy.  Rather, as noted above, the veteran 
contends that his in-service stressor event involved the 
accident when he fell from a helicopter and injured his neck 
and right ankle.  He maintains that it was this stressful 
event that precipitated the onset of his PTSD.  In this 
regard, the Board recognizes that the veteran's service 
medical records document that in December 1970, the veteran 
fell from a helicopter.  In addition, although the records do 
not show that the veteran injured his neck at the time of the 
accident, the records do show that he injured his right ankle 
and subsequently dated clinician evidence indicates a head 
injury as well at the time of the accident.  Thus, the 
accident of falling from a helicopter did in fact occur, 
thereby verifying the veteran's alleged stressor incident, to 
the extent that he stated that he injured his right ankle and 
head at the time of the accident.  However, the fact remains 
that the record does not contain medical evidence linking 
this specific stressor incident with any current symptoms of 
PTSD; nor does the file contain any other medical opinion 
that attributes the veteran's PTSD to military service.  

In fact, it is somewhat questionable whether a valid 
diagnosis of PTSD in accordance with DSM-IV even exists.  
Significantly, the only diagnosis of PTSD in the record is 
the diagnosis provided by Dr. W.J. in an April 2003 VA 
medical statement.  In the statement, Dr. J. indicated that 
the veteran's Agent Orange Registry examination revealed that 
the veteran had PTSD.  However, Dr. J. did not offer any 
rationale or reasoning to support the diagnosis.  
Specifically, there was no discussion of the symptoms the 
veteran experienced that would warrant the diagnosis, and no 
supporting evidence from the record was cited in support of a 
PTSD diagnosis.  Further, in addition to a lack of reasoning 
regarding the actual diagnosis of PTSD, Dr. J. did not 
attribute the veteran's PTSD to any in-service event, 
including the fall from a helicopter.  

Beside the April 2003 VA medical statement from Dr. J., the 
only other evidence of record supportive of the veteran's 
claim that he has a diagnosis of PTSD consists of the lay 
statements of the veteran himself.  However, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion or diagnosis.  
Espiritu, 2 Vet. App. at 492; 38 C.F.R. § 3.159(a)(1).     

In sum, there is no medical evidence in the file linking a 
confirmed PTSD diagnosis with military service.  As such, 
service connection for PTSD is not warranted.   

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); see also, e.g., 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 7 Vet. App. 49 (1990).   


C.  Diabetes Mellitus, Peripheral Neuropathy of the Upper and 
Lower 
Extremities, and a Skin Disorder, Other Than Tinea 
Versicolor, 
All Claimed as Secondary to Agent Orange Exposure

Factual Background

The veteran's personnel records reflect that the veteran had 
active military service from November 1968 to November 1972.  
The records do not show any foreign or sea service; while the 
veteran was in the military, he was stationed at bases in 
Tennessee and California.  The veteran's MOS was 
"A/CCommNavSys; TechTrans&Helo."  

The veteran's service medical records are negative for any 
complaints of findings of diabetes mellitus, peripheral 
neuropathy of the upper and lower extremities, and/or a skin 
disorder, other than tinea versicolor.  The records reflect 
that in December 1970, the veteran underwent a physical 
examination.  At that time, in response to the question as to 
whether the veteran had ever had or if he currently had any 
skin diseases, he responded "no."  The veteran's skin was 
clinically evaluated as "normal."  The records show that in 
March 1971, it was noted that the veteran had a rash on his 
chest.  In May 1971, the veteran stated that he had recently 
cleaned a house contaminated by DDT, and that he had 
developed a rash on his legs, arms, and trunk.  The physical 
examination showed that there was a macular eruption on the 
veteran's arms and marked erythema with evidence of 
exfoliation on his ankles.  The impression was contact 
dermatitis.  According to the records, in a June 1971 
physical examination, the veteran had a maculosquamous 
eruption in a "V" on his chest which was typical of tinea 
versicolor.  The impression was tinea versicolor.  In March 
1972, it was noted that the veteran had a rash on his chest.  
The physical examination showed that the veteran had acne 
over the mid-pectoral region.  In June 1972, it was reported 
that the veteran had an acneiform rash on his chest.  In the 
veteran's October 1972 discharge examination, the veteran's 
endocrine system, and upper and lower extremities were 
clinically evaluated as "normal."  The veteran was 
clinically evaluated as "normal" for neurologic purposes.   

In January 1973, the veteran underwent a VA dermatological 
examination.  At that time, he stated that he had had tinea 
versicolor since he was in the service.  The physical 
examination showed that the veteran had hyperpigmented 
macules of the entire back.  The impression was tinea 
versicolor.       

By a February 1973 rating action, the RO granted service 
connection for tinea versicolor of the back and chest.   

A VA examination was conducted in August 1976.  The physical 
examination showed that the veteran had scattered pustuales 
on the back and shoulder.  There was no tinea versicolor 
seen.  The diagnosis was acne vulgaris, status post tinea 
versicolor.      

In September 1977, the veteran underwent a VA dermatological 
examination.  At that time, the examiner stated that the 
veteran's tinea versicolor had been treated with Selsum and 
other unknown medications.  The physical examination showed 
that the veteran had hypopigmented scaly annular lesions on 
his upper chest and shoulder.  The impression was tinea 
versicolor.   

VAMC outpatient treatment records, dated from September 1985 
to November 1987, show that in August 1985, the veteran was 
treated for a skin fungus on his chest.  The physical 
examination showed that he had a thin, silky surface rash on 
his chest.  The diagnosis was tinea versicolor.  The records 
also reflect that in August 1986, the veteran was treated for 
a skin fungus that was returning.  The diagnosis was tinea 
versicolor.  In November 1987, it was noted that the veteran 
had a history of a dermal fungal infection.        

A VA examination was conducted in January 1988.  At that 
time, the veteran stated that he had itching, burning skin 
irritation on his back and chest.  He indicated that he had 
developed a pruritis rash on his torso in 1972.  According to 
the veteran, he had used numerous topical medications without 
benefit.  The physical examination showed many superficial, 
non-inflammatory, slightly scaly patches on the torso and 
arms which measured from 0.5 to 2.0 centimeters.  The 
diagnosis was tinea versicolor, moderately severe, and 
symptomatic.       

VAMC outpatient treatment records, dated from December 1997 
to February 1999, show that in March 1998, the veteran was 
diagnosed with diabetes mellitus.  

Private medical records, dated from April 2001 to August 
2003, show that on numerous occasions, it was noted that the 
veteran had a history of diabetes mellitus and peripheral 
neuropathy.   

In a private medical record, dated in April 2003, the veteran 
was diagnosed with diabetic neuropathy.   

In a VA medical statement from Dr. W.J., received by the RO 
in April 2003, Dr. J. stated that the veteran's Agent Orange 
Registry examination revealed that the veteran had diabetes 
mellitus, peripheral neuropathy, and chronic skin rashes.  

VAMC outpatient treatment records, dated from January 2003 to 
April 2007, show intermittent for the veteran's diagnosed 
diabetes mellitus and diabetic neuropathy.   

In the veteran's January 2004 notice of disagreement, the 
veteran stated that during service, he had to clean 
helicopters that had been used in Vietnam.  He indicated that 
the helicopters were saturated with three to six inches of 
dirt, straw, grass, and other miscellaneous debris.  It was 
the veteran's contention that the debris on the helicopters 
was contaminated with Agent Orange, and, as such, he was 
exposed to Agent Orange while he worked on the contaminated 
helicopters.  According to the veteran, after he cleaned the 
helicopters, he reported to sickbay with complaints of 
itching around his ankle and elsewhere on his body.  He noted 
that he was diagnosed with a skin fungus (tinea versicolor) 
and contact dermatitis.  The veteran reported that at that 
time, he thought his skin problems were due to DDT exposure.  
He stated that he later determined that he was exposed to 
Agent Orange rather than DDT.  

In November 2004, the veteran underwent a VA examination.  On 
examination, the extent of the veteran's tinea versicolor 
involving his upper chest, upper back, and upper arms, was 
barely apparent but postinflammatory hyper- and hypo-
pigmentation were consistent with a pattern involving 
approximately five to 20 percent of his total skin.  In 
regard to related problems, the veteran had extensive tinea 
cruris, tinea pedis, and seborrheic dermatitis in the 
hairline.  Regarding incidental skin findings, the veteran 
had a history of skin biopsies and possible skin malignancies 
removed in the past.  The veteran had actinic keratoses on 
the anterior scalp, temples, and forearms.  He had rosacea on 
the nose and central face.  The veteran also had total body 
xerosis (dry skin) on the arms, legs, back, and chest.  In 
addition, he had Schaumberg's purpura on the shins and dorsum 
of the feet.      

A VA examination was conducted in December 2004.  At that 
time, he was diagnosed with chronic ankle pain and severe 
diabetic neuropathy.  

In the veteran's April 2008 videoconference hearing, the 
veteran testified that during service, due to his Military 
Occupational Specialty (MOS) as an avionics electrician and 
radioman for CH-46 helicopters, he worked on helicopters that 
had been brought back from Vietnam.  The veteran stated that 
the helicopters had been contaminated by Agent Orange while 
they were in Vietnam and that when they arrived in the United 
States, they had not yet been cleaned.  He indicated that he 
was exposed to Agent Orange when he had to clean those 
helicopters.  According to the veteran, due to his Agent 
Orange exposure, he later developed diabetes mellitus and 
peripheral neuropathy.  The veteran testified that he was 
first diagnosed with peripheral neuropathy in approximately 
1982.  In regard to his skin problems, he testified that he 
also developed skin problems due to his Agent Orange 
exposure.  He stated that after he cleaned the helicopters 
that had been in Vietnam, his skin felt "itchy" and burned.  
The veteran reported that after his discharge, he continued 
to experience skin problems.   

Analysis

The veteran asserts that he currently has diabetes mellitus, 
peripheral neuropathy of the upper and lower extremities, and 
a skin disorder, other than tinea versicolor, that were all 
caused by exposure to Agent Orange while on active duty.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6), 3.313 (2005). 

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for diabetes mellitus, peripheral neuropathy of 
the upper and lower extremities, and a skin disorder, other 
than tinea versicolor, all claimed as secondary to alleged 
exposure to Agent Orange.  The veteran's service medical 
records, to include his October 1972 discharge examination, 
are negative for any complaints or findings of diabetes 
mellitus, peripheral neuropathy of the upper and lower 
extremities, and/or a skin disorder, other than tinea 
versicolor.  The first evidence of record of a diagnosis of 
any of the above disorders is in March 1998, over 25 years 
after the veteran's separation from the military.  With 
respect to negative evidence, the Court has held that the 
fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub. nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].  In addition, there is 
no medical evidence of record linking the veteran's diabetes 
mellitus, peripheral neuropathy of the upper and lower 
extremities, and skin disorder, other than tinea versicolor, 
to his period of active military service.

The veteran asserts that his currently diagnosed diabetes 
mellitus, peripheral neuropathy of the upper and lower 
extremities, and skin disorder, other than tinea versicolor, 
were caused by exposure to Agent Orange while on active duty.  

The Board notes at the outset that the veteran's personnel 
records do not show that he had service in the Republic of 
Vietnam and it is not contended otherwise.  As the veteran 
did not serve in Vietnam during the Vietnam era, the 
presumption of exposure to herbicide agents, to include Agent 
Orange is not applicable.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).    

The veteran's primary contention is that his work on 
helicopters that flew over the Republic of Vietnam and were 
likely exposed to Agent Orange resulted in his in-service 
herbicide exposure.  According to the veteran, due to his in-
service Agent Orange exposure, he developed diabetes 
mellitus, peripheral neuropathy of the upper and lower 
extremities, and a skin disorder, other than tinea 
versicolor. 

There is no evidence of record showing that the veteran was 
exposed to a herbicide, including Agent Orange, during his 
period of active service.  In this regard, there is no 
evidence of record which shows that the helicopters that the 
veteran worked on were covered in herbicides or that such a 
situation as described by the veteran led to his diabetes 
mellitus, peripheral neuropathy of the upper and lower 
extremities, or skin disorder, other than tinea versicolor.  
See VAOPGCPREC 7-93 (which directly held that a veteran whose 
only contact with Vietnam was in flying over it was not 
entitled to a presumption of herbicide exposure via service 
"in Vietnam").  Consequently, the Board concludes that the 
veteran was not exposed to Agent Orange during his period of 
active service, and, as such, service connection for diabetes 
mellitus, peripheral neuropathy of the upper and lower 
extremities, and a skin disorder (other than tinea 
versicolor), is not warranted on that basis.  

The Board parenthetically notes that the veteran's current 
skin disorders, diagnosed as tinea cruris, tinea pedis, 
seborrheic dermatitis, actinic keratoses, rosacea, xerosis, 
and Schaumberg's purpura, are not among the disorders that 
are presumed to be associated with exposure to herbicides.  
38 C.F.R. § 3.309(a).  In addition, the veteran's diagnosed 
peripheral neuropathy of the upper and lower extremities does 
not meet the definition of "acute and subacute peripheral 
neuropathy" under the presumptive regulations because there 
is no evidence that his condition appeared within weeks or 
months of exposure to an herbicide agent and resolved within 
two years of the date of onset.  38 C.F.R. § 3.309(e).  In 
fact, regarding the veteran's currently diagnosed peripheral 
neuropathy of the upper and lower extremities, the Board 
notes that chronic persistent peripheral neuropathy has been 
expressly identified as not being included in the presumption 
for exposure to herbicides.  

In this case, there is no competent evidence of record which 
links the veteran's currently diagnosed diabetes mellitus, 
peripheral neuropathy of the upper and lower extremities, 
and/or skin disorder (other than tinea versicolor), to 
include tinea cruris, tinea pedis, seborrheic dermatitis, 
actinic keratoses, rosacea, xerosis, and Schaumberg's 
purpura, to his period of active service, to include any 
claimed in-service Agent Orange exposure.  In fact, the 
veteran's peripheral neuropathy of the upper and lower 
extremities has been linked to his diabetes mellitus.  In 
addition, the veteran is already service-connected for a skin 
disorder, diagnosed as tinea versicolor, and as stated above, 
there is no competent medical evidence which links the 
veteran's other skin disorders, diagnosed as tinea cruris, 
tinea pedis, seborrheic dermatitis, actinic keratoses, 
rosacea, xerosis, and Schaumberg's purpura, to his period of 
active service.  

The only evidence of record supporting the veteran's claims 
is his own lay opinion that he currently has diabetes 
mellitus, peripheral neuropathy of the upper and lower 
extremities, and a skin disorder (other than tinea 
versicolor), which is related to his period of active 
military service, specifically to his claimed in-service 
Agent Orange exposure.  However, the veteran has not been 
shown to possess the training or credentials needed to render 
a diagnosis or a competent opinion as to medical causation, 
and his opinion thus does not constitute competent medical 
evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992).  Therefore, in the absence of any competent 
medical evidence attributing the currently diagnosed diabetes 
mellitus, peripheral neuropathy of the upper and lower 
extremities, and a skin disorder (other than tinea 
versicolor), to the veteran's period of service, or to any 
incident of service.  There is no evidence of diabetes 
mellitus or peripheral neuropathy of any extremity within one 
year subsequent to service discharge. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); see also, e.g., 
Gilbert, 7 Vet. App. at 49.  


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for residuals of an in-
service head injury, to include headaches; the appeal is 
granted to this limited extent only. 

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a bipolar 
disorder.  

Entitlement to service connection for post-traumatic stress 
disorder is denied.  

Entitlement to service connection for diabetes mellitus is 
denied.  

Entitlement to service connection for peripheral neuropathy 
of the right upper extremity is denied.  

Entitlement to service connection for peripheral neuropathy 
of the left upper extremity is denied.  

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity is denied.  

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity is denied.  

Entitlement to service connection for a skin disorder (other 
than tinea versicolor), to include tinea cruris, tinea pedis, 
seborrheic dermatitis, actinic keratoses, rosacea, xerosis, 
and Schaumberg's purpura is denied.  


                                                          
REMAND

As the Board has reopened the veteran's claim for service 
connection for residuals of a head injury, to include 
headaches, this claim must be remanded to comply with the due 
process requirements of law.  Bernard v. Brown, 4 Vet. App. 
384, 392 (1993).  Before reajudicating this claim on a de 
novo basis, the RO must ensure full compliance with VCAA's 
duties to notify and assist.  38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

Thereafter, after obtaining any additional relevant evidence 
that may be available, the veteran must be afforded a VA 
neurological examination to determine if he currently has 
residuals of an in-service head injury, to include headaches.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given the 
medical evidence dated during the years immediately after 
service that contains references to an in-service head or 
neck injury (sustained at the same time of a documented fall 
off a helicopter when the veteran sustained ankle trauma), to 
include repeated skull X-rays and a CT scan and an opinion 
essentially diagnosing residuals of an in-service head 
injury, the examiner is to presume that a head injury 
occurred during service as alleged.

Therefore, this case is REMANDED for the following action:

1.  The veteran must be contacted in 
writing and, consistent with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007), he 
must be notified of the information and 
evidence needed to substantiate his claim 
for service connection for residuals of 
an in-service head injury, to include 
headaches.  He must also be notified of 
what portion of that evidence VA will 
secure, and what portion he himself must 
submit.  The veteran must also be advised 
to submit all pertinent evidence not 
already on file that is held in his 
possession.  If requested, VA will assist 
him in obtaining service medical records 
or records of treatment from private 
medical professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and written 
authorization.

The notice pursuant to 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must 
provide an explanation as to the 
information or evidence needed to 
establish a rating and effective date, as 
outlined in the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran-appellant's 
response, any and all assistance due him 
must then be provided by VA.

2.  The RO must obtain any additional 
relevant evidence that is not in the 
claims file, to include any private and 
VA treatment records that may be 
available relating to the veteran's 
residuals of a head injury or headaches. 

3.  After any additional evidence has 
been obtained, the RO should schedule the 
veteran for a VA neurological examination 
to determine the nature and etiology of 
any headaches that are present.  The 
examiner must identify all residuals of a 
head injury and determine whether there 
is a nexus between such and presumed in-
service head trauma.  The claims file 
must be made available to the VA 
examiner, and the examiner should review 
the file prior to the examination.

Following a review of all of the relevant 
evidence in the claims file, to include 
the numerous references in the 1970s 
(during the years immediately after the 
veteran's separation from service) to 
evaluations for a head injury that 
included repeated skull X-rays and a CT 
scan and an opinion essentially 
diagnosing residuals of an in-service 
head injury, the examiner is requested to 
answer the following question:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the veteran has 
any current residuals of a presumed 
in-service head injury, to include 
headaches?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he should so indicate.

4.  The RO should ensure that the 
requested actions have been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Then, the RO should review all of the 
evidence of record and consider all of 
the pertinent law and regulations and 
adjudicate the veteran's claim of 
entitlement to service connection for 
residuals of a head injury, to include 
headaches on a de novo basis.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that reflects this de novo 
adjudication.

Thereafter, the case should be returned to the Board for 
further appellate consideration, after compliance with 
appropriate appellate procedures.  No action by the veteran 
is required until he receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the requested development.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


